Citation Nr: 9910188	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-40 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Evaluation of service-connected residuals of a left elbow 
injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  He also served in a reserve component.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 decision by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for residuals 
of a left elbow injury, evaluated as zero percent disabling 
from April 21, 1993.  Additionally, entitlement to a 
10 percent rating on account of multiple noncompensable 
service-connected disabilities pursuant to 38 C.F.R. § 3.324 
was denied.  

The case was previously before the Board on two occasions.  
In December 1996 it was remanded for further development.  In 
April 1997, the RO re-evaluated the veteran's service-
connected left elbow disability as 10 percent disabling, 
effective from April 21, 1993.  Accordingly, the issue of a 
rating pursuant to 38 C.F.R. § 3.324 was rendered moot.  The 
Board thereafter remanded the veteran's appeal a second time, 
in October 1997, for further evidentiary development.

The Board notes that the prior remands by the Board referred 
to the claim on appeal as entitlement to an increased rating.  
However, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) recently held, in the case of 
Fenderson v. West, 12 Vet.App. 119 (1999), that an appeal 
from an original rating does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Consequently, the Board has re-
characterized the issue on appeal as an evaluation of an 
original award.  



FINDING OF FACT

Residuals of left elbow injury are manifested by subjective 
complaints of pain, loss of 20 degrees of flexion, loss of 5 
degrees of supination, and mild loss of strength with use.


CONCLUSION OF LAW

A rating greater than 10 percent for service-connected left 
elbow disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71 (Plate 
I), 4.71a (Diagnostic Codes 5003, 5010, 5206, 5207, 5212, 
5213) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is contended by and on behalf of the veteran that he is 
entitled to a rating greater than 10 percent for his left 
elbow disability.  He maintains that his disability includes 
pain, weakness, and fatigability with increased usage, and 
that such functional losses have not been contemplated by the 
current rating.  Moreover, the veteran related that he 
experiences worsening pain with movement of his left elbow 
which has caused difficulty in turning or applying pressure.  
He also reported that his job, as a vocational teacher, 
required a great deal of movement.  

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (1998).  In 
cases where the original rating assigned is appealed, 
consideration must be given 

to whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board notes that the veteran's reserve component medical 
records show his complaints and treatment for a painful and 
swollen left elbow following a fall in August 1987 while on 
active duty for training.  X-rays showed irregularity and 
fragmentation of the articular surface of the capitellum.  
See medical records dated in August 1987, as well as a 
November 1987 x-ray.

More recently, private treatment records from L. J. Strobino, 
M.D., dated in June 1992, show that the veteran re-injured 
his left elbow when he fell and struck it against the floor.  
On examination, he had full range of motion, but he had some 
tenderness laterally over the head of the radius.  A bone 
scan showed a possible fracture or spurring in the 
capitellum.

At an August 1993 VA examination, the veteran complained of 
pain in the elbow aggravated by changes in the weather.  It 
was also noted that the veteran was right handed.  Physical 
examination disclosed no swelling or vascular changes in the 
left elbow.  The veteran had full range of motion, with 
pronation and supination unimpaired.  Slight tenderness was 
noted on palpation of the posterior aspect.  The impression 
on x-ray studies was bony fragments proximal to the radial 
head that may represent an intra-articular body, with a small 
amount of joint effusion present.

At a March 1997 VA examination, the veteran again complained 
of left elbow pain that increased with use and changed with 
the weather.  On examination, musculoskeletal strength was 
5/5 at the beginning of the examination.  Elbow range of 
motion was as follows, bilaterally: flexion to 135 degrees, 
extension to 1 degree, supination to 90 degrees, and 
pronation to 90.  There was mild tenderness to palpation of 
the posterior aspect.  However, no motor or sensory deficits 
were seen.  The examiner then noted a mild decrease in the 
strength in the left arm after having 

performed the range of motion studies.  However, the veteran 
did not experience loss in active range of motion.  X-rays 
were consistent with status post fracture of the left elbow.  
The examiner's impression was status post fracture of the 
left elbow with increased pain, weakness, and fatigability 
secondary to increased usage.

A February 1997 letter from Joseph C. Booth, M.D., indicates 
that the veteran had complained of intermittent left elbow 
pain and discomfort due to his in-service injury.  Dr. Booth 
also reported that the veteran took Naprosyn for his pain and 
discomfort.  However, a recent examination was reported as 
being generally unremarkable. 

At a July 1998 VA examination, the veteran once again 
reported the history of his injury and treatment as outlined 
above.  Moreover, he continued to complain of left elbow 
pain.  Specifically, he reported that he occasionally 
experienced a sharp or shooting pain with movement of the 
left elbow.  He also stated that the elbow had become more 
painful over the years.  Additionally, he reported that he 
took Naprosyn for his pain and it helped him considerably.  
Furthermore, he stated that the elbow occasionally locked for 
short periods of time.  He described his pain as the 
equivalent of having a "vi[s]e" on his left elbow.  He also 
reported frequent flare-ups related to activity.  Lastly, he 
reported that his left elbow seemed to bother him most at 
night when he was trying to sleep.

On examination, there was no evidence of deformity, point 
tenderness on palpation, sensory loss, or motor function 
loss.  Deep tendon reflexes of the upper extremities were 
present and symmetrical.  The range of motion of the left 
elbow was as follows: flexion to 125 degrees, extension to 0 
degrees, supination to 80 degrees, and pronation to 80 
degrees.  The diagnosis was osteochondromatosis of the left 
elbow secondary to an osteochondral fracture of the left 
capitellum.  The examiner opined that:

This condition is a gradually progressive 
one and will develop most likely into 
full-blown degenerative joint disease of 
the elbow.

This examination was conducted during a 
period of quiescent symptoms.  The 
symptoms elicited from the veteran are 
compatible with the diagnosis.  During 
flare-ups of symptoms which will occur 
with varying frequency, physical findings 
of this examination could be 
significantly altered.  Quantification of 
such changes would require examination 
during the flare-up.

An addendum to the above examination reported that left elbow 
x-rays showed degenerative changes at the humeroulnar joint, 
likely secondary to old trauma.  The examiner then offered 
the following opinion "[n]o evidence of injury or change 
since 1977."  Thereafter, in a second addendum to the above 
VA examination, prepared by a nurse practitioner, it was 
noted that:

. . . [the veteran was seen] during a 
period of quiescence.  It is not 
medically or legally advisable to predict 
symptoms of a patient experienced during 
times of flare-ups.  To predict symptoms 
is not defined as "objective clinical 
findings" but rather as falsifying 
documentation; reporting on symptoms that 
are not present and cannot be found.  To 
do so would jeopardize medical licensure 
and ethical practice by invoking legal 
litigation. 

(As an aside, the Board does not find that DeLuca v. Brown, 8 
Vet.App. 202 (1995) requires unethical activity on the part 
of VA examiners.  Indeed, DeLuca itself suggests that it may 
not be feasible in all cases to predict the extent of 
functional loss due to flare-ups.  DeLuca, at 206.  
Additionally, the Board did not ask for the examiner to 
manufacture symptoms or findings that were not evident, but 
instead to account for those symptoms legitimately 
experienced by the veteran with extended use of the joint.)


As for the assignment of a rating for the veteran's left 
elbow, the Board concludes from the VA examiner's comments 
that it is not feasible to portray functional loss during 
flare-ups in terms that can be used to apply pertinent rating 
criteria.  Consequently, the Board will address rating 
criteria which relate to the veteran's symptomatology.  As 
noted above, the RO in its April 1997 decision rated the left 
elbow disability as impairment of the radius under Diagnostic 
Code 5212 which requires malunion or nonunion.  Diagnostic 
Code 5212.  However, a review of the record on appeal fails 
to disclose either.  Therefore, a disability rating in excess 
of 10 percent is not warranted under Diagnostic Code 5212.

The Board notes that the Court has held that the assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case."  Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  Therefore, based on the lack of 
medical evidence of malunion or nonunion in this case, the 
Board will next consider whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

With the foregoing in mind, the Board considers the 
applicability of Diagnostic Codes 5205, 5209, and 5210 
(1998).  However, the Board notes that the record on appeal 
does not contain a diagnosis of ankylosis of the left elbow.  
(Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In fact, the 
record on appeal specifically shows that the veteran's left 
elbow was not immobile.  Therefore, in the absence of 
ankylosis, the Board may not rate his service-connected left 
elbow disability as ankylosis under Diagnostic Code 5205.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, no 
competent evidence appears in the record on appeal to show 
either a flail joint impairment or valgus deformity.  See VA 
examination reports and X-rays dated in August 1993, March 
1997, and July 1998.  Therefore, the veteran's service-
connected left elbow disability is not more appropriately 
rated under Diagnostic Code 5205, 5209, or 5210.


The Board notes that, while the claims file is negative for 
evidence of malunion, nonunion, ankylosis, flail joint 
impairment, or valgus deformity, it does show degenerative 
changes at the humeroulnar joint, confirmed by x-ray 
findings, at the most recent VA examination.  See July 1998 
X-ray.  Moreover, the veteran's left elbow disability is 
primarily manifested by limitation of elbow motion, with 
complaints of pain.  In this regard, it should be noted that 
Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such a problem is evaluated based on limitation 
of motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In August 1993, the veteran had full range of motion, with 
pronation and supination unimpaired but with slight 
tenderness noted on palpation.  In March 1997 range of motion 
was flexion to 135 degrees, extension to 1 degree, supination 
to 90 degrees, and pronation to 90 degrees.  There was also 
mild tenderness to palpation.  Finally, in July 1998, range 
of motion was flexion to 125 degrees, extension to 0 degrees, 
supination to 80 degrees, and pronation to 80 degrees.  
However, there was no evidence of deformity, point tenderness 
on palpation, sensory loss, or motor function loss.  (The 
Board notes that normal range of motion of the elbow is from 
0 degrees of extension to 145 degrees of flexion.  Full 
forearm pronation is from 0 to 80 degrees and full forearm 
supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate 
I.)  Considering Diagnostic Codes 5206, 5207, 5208, and 5213, 
the loss of motion experienced by the veteran does not rise 
to a compensable level.  38 C.F.R. § 4.71a.  However, the 
Board notes that a 10 percent rating is assignable for a 
major joint affected by limitation of motion, albeit 
noncompensable in degree, under Diagnostic Code 5003.  Given 
that the veteran has arthritis of the elbow, and because the 
elbow is a major joint, the Board finds that the 10 percent 
rating is appropriate.  38 C.F.R. §§ 4.45, 4.71a Diagnostic 
Code 5003 (1998).  

Furthermore, for the reasons outlined above, the Board finds 
that there is no basis for awarding a rating greater the 
currently assigned 10 percent at any point during the 
pendency of this claim.  Fenderson, supra.


ORDER

An evaluation greater than 10 percent for the veteran's 
service-connected left elbow disability is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

